DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the implied phrase “The present invention…”.  Correction is required.  See MPEP § 608.01(b).




Claim Interpretation
In Claim 1, the term of “around” (line 5) has been interpreted to mean on various sides, or near one’s present place1.  The term of “twisting” (each occurrence on line 5 and line 6) has been interpreted to mean to cause to turn or rotate in another direction2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is unclear what is meant by the phrase of “all of the drive components of the above mechanisms” (lines 9-10). First, the phrase “the drive components” (line 9) lacks positive antecedent basis.  Secondly, it is unclear if every mechanism in the claim would need a drive component.  For example, what would the drive component be for a “wire teasing mechanism”?  Would this be a different drive component compared to a “wire collating mechanism”?  The claim is not clear as to what is even being driven for each mechanism, which makes the phrase misleading and raises a great deal of confusion.
In Claim 2, the following phrases each lack positive antecedent basis:  “the output shaft” (line 4), “the input shaft” (line 5), “the upper end” (line 6), “the outer edge” (line 7), and “the lower part” (line 10).
In Claim 3, the phrase of “may include” (line 2) raises a great deal of confusion because it is unclear if any of the structural elements following the phrase are necessary, required, or even part of the claim, for the “wire collating mechanism” (line 2).  Also, “the upper end” (line 9) lacks positive antecedent basis.
In Claim 4, the following phrases each lack positive antecedent basis:  “the right end” (line 10) and “the input shaft” (line 11).
In Claim 5, the following phrases each lack positive antecedent basis:  “the output end” (line 7), “the bottom” (line 8), “and “the output end” (line 10).
In Claim 6, “the upper end” (line 11) lacks positive antecedent basis.
In Claim 7, the following phrases each lack positive antecedent basis:  “the upper end” (line 8) and “the edge” (line 11).
In Claim 8, “the output end” (line 5) lacks positive antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2008/0271510 to Estermann et al (hereinafter “Estermann”) in view of U.S. Publication 2004/0181935 to Rohrbach et al (hereinafter “Rohrbach”).
Claim 1:  Estermann discloses an automatic lead wire cutting and twisting assembly, which comprises:
a rack (30);
a turntable mechanism (e.g. 32, ¶ [0035]) which is provided on the rack (Fig. 3); 
a wire collating mechanism (11);
a wire teasing mechanism (e.g. 22, 23);
a wide cutting mechanism (e.g. 26, in Fig. 3, ¶ [0033]);
a single cutting mechanism (e.g. 18, ¶ [0030]) and a wire twisting mechanism (e.g. 14, in Fig. 2, ¶ [0029]) are in turn provided on the rack (2) around the turntable mechanism (Figs. 2, 3); 
a wire twisting and securing mechanism (e.g. 19, twisting in direction P2, in Fig. 2, ¶ [0031]) is provided on the rack above the wire twisting mechanism; 
a reject tank (31) is provided on the rack below the wide cutting mechanism and the single cutting mechanism (Fig. 3); and
all drive components (e.g. 39, 52) of mechanisms are electrically connected for power control box.
With respect to the term of “above” (line 7), by taking Figure 2 and rotating it 90° counterclockwise, the wire twisting and securing mechanism (19) would be provided on the rack “above” the wire twisting mechanism (14).
The assembly of Estermann is understood to be automated electrically with power control.  Estermann does not teach a power control box on a rack to do such an automation.
Rohrbach discloses a lead wire cutting and twisting (winding) assembly that includes a power control box (11, in Fig. 8) provided on a rack (e.g. 26, 27) to automate and control many functions of the assembly, e.g. cutting, collating, twisting (winding), etc. (e.g. ¶¶ [0045], [0046], [0073], [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Estermann by adding a power control box on the rack and electrically connect each of the mechanisms to the power control box, as taught by Rohrbach, to provide localized power control of the wire cutting and twisting assembly, for automation of operations.
The term of “motor” (line 1 of Claim 1) is considered to be part of the preamble and does not breath life and meaning into the claim, or does not further limit the structure in the body of the claim and thus, has not been given patentable weight.  MPEP § 2111.02.




Allowable Subject Matter
Claims 2 through 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Japanese Patent Publication JP 2015-27209 discloses a wire cutting and twisting (winding) assembly for a motor (see Abstract).
b)	Non-Patent Literature (IEEE) Publication to Bach et al, entitled “Integration of Forming Manufacturing Technology into the Component Production of Innovative Electric Motor Concepts”, discloses wire processing for motor applications (e.g. Figs. 14, 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/around
        2 https://www.thefreedictionary.com/twisting